Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 22-36, 41 and 43-80 were canceled. 
Claim 18 was amended. 
Claims 1-21, 37-40, and 42 are pending.
Claims 13, 15, 17-19, 38-40 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-12, 14, 16, 20-21, and 37 are under consideration. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 08 February 2021 is acknowledged.
Applicant’s election of the species of CHA.7.518.1 for anti-PVRIG antibody and the species of CPA.9.086 for anti-TIGIT antibody in the reply filed on 08 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 150 and 160. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 2 is objected to because of the following informalities: “a) a second” in line 21 should read “b) a second”. Appropriate correction is required.

Claim 4 is objected to because of the following informalities: “CPA.7.050CHA.7.518” in line 20 should read “CPA.7.050”. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: “HC-CL-hinge-CH2-CH3” in line 3 should read “VH-CL-hinge-CH2-CH3”. Appropriate correction is required.

Claim 16 is objected to because of the following informalities: “a first heavy chain” in line 15 should read “a second heavy chain” and “a first light chain” in line 20 should read “a second light chain”. “A first light chain variable region comprising CHA.7.518.1” in line 9 should read “A first light chain variable region comprising CHA.7.518.1 VL”. Appropriate correction is required.

Claims 20 and 21 are objected to because of the following informalities: “An anti-PVRIG/anti-TIGIT bispecific antibody according to claim 1” should read “The anti-PVRIG/anti-TIGIT bispecific antibody according to claim 1”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6, 9, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the amino acid substitutions" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 depends from claims 5 and 4 directly or indirectly, but claims 5 and 4 do not recite “amino acid substitutions”.
Claim 9 recites the limitation "the amino acid substitutions" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 depends from claims 8 and 4 directly or indirectly, but claims 8 and 4 do not recite “amino acid substitutions”.
Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted)”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016/134333 (hereinafter WO ‘333; IDS).
WO2016/134333 was published on 25 August 2016, which is more than one year before the effective filing date (01 June 2018) of instant application and therefore is available as 102(a)(1) prior art.
Regarding claim 1, WO ‘333 teaches anti-PVRIG antibody (abstract and paragraph 052). WO ‘333 teaches anti-TIGIT antibody (paragraph 114 and 116).  WO ‘333 teaches the formation of bispecific antibody by “the exchange of IgG4 half-
Regarding claim 20, WO ‘333 teaches a humanized antibodies (paragraph 117-119).  
Regarding claim 21, WO ‘333 teaches a pharmaceutical composition comprising antibody (paragraph 287). 



Claim(s) 1, 2, 14, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0029504 (hereinafter PGPub '504; IDS).
US 2017/0029504 was published on 02 February 2017, which is more than one year before the effective filing date (01 June 2018) of instant application and therefore is available as 102(a)(1) art.
Regarding claims 1, PGPub '504 teaches anti-PVRIG antibody (abstract and paragraph 010). PGPub '504 teaches anti-TIGIT antibody (10A7 clone; paragraph 115). PGPub '504 teaches the formation of bispecific antibody by “the exchange of IgG4 half-molecules (one heavy chain plus one light chain) between other IgG4 antibodies that effectively results in bispecific antibodies which are functionally monovalent (paragraph 181). Claim 1 recites “for use in activating T-cells and/or NK cells for the treatment of 
Regarding claims 2 and 14, PGPub '504 teaches that anti-PVRIG antibody is CHA.7.518.1 (claim 19 of PGPub '504).
Regarding claim 20, PGPub '504 teaches humanized antibodies (paragraph 119-120).
Regarding claim 21, PGPub '504 teaches pharmaceutical composition comprising the antibodies of the invention (paragraph 293). 



Claim(s) 1-5, 7, 12, 14, 16, 20, 21 and 37 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2018/033798 (hereinafter WO ‘798; IDS).
WO 2018/033798 was published on 22 February 2018, which is before the effective filing date (01 June 2018) of instant application and therefore is available as 102(a)(1) art.
Regarding claims 1, WO ‘798 teaches anti-PVRIG antibody (paragraph 282). WO ‘798 teaches anti-TIGIT antibody (paragraph 212). WO ‘798 teaches the formation of bispecific antibody by “the exchange of IgG4 half-molecules (one heavy chain plus one light chain) between other IgG4 antibodies that effectively results in bispecific antibodies which are functionally monovalent (paragraph 197). Claim 1 recites “for use in activating 
Regarding claims 2-4, 12, 14, 16, and 37, WO ‘798 teaches SEQ ID NO: 5 which is same amino acid sequence as SEQ ID NO: 1539 of instant application (see below for result 7 of SEQ ID NO: 1539.rag). SEQ ID NO: 1539 of instant application is amino acid sequence for VH of CHA.7.518.1 anti-PVRIG antibody. WO ‘798 teaches SEQ ID NO: 10 which is same amino acid sequence as SEQ ID NO: 1544 of instant application (see below for result 7 of SEQ ID NO: 1544.rag). SEQ ID NO: 1544 of instant application is amino acid sequence for VL of CHA.7.518.1 anti-PVRIG antibody. WO ‘798 teaches SEQ ID NO: 160 which is same amino acid sequence as SEQ ID NO: 1634 of instant application (see below for result 1 of SEQ ID NO: 1634.rag). SEQ ID NO: 1634 of instant application is amino acid sequence for VH of CPA.9.086 anti-TIGIT antibody. WO ‘798 teaches SEQ ID NO: 165 which is same amino acid sequence as SEQ ID NO: 1639 of instant application (see below for result 13 of SEQ ID NO: 1639.rag). SEQ ID NO: 1639 of instant application is amino acid sequence for VL of CPA.9.086 anti-TIGIT antibody. Regarding claim 37, Figure 24G of instant application discloses VH and VL sequences for CPA.9.086 (page 141 of instant drawing). As discussed, WO ‘798 teaches VH and VL sequences of CPA.9.086 and CHA.7.518.1.

Result 7 of SEQ ID NO: 1539.rag

    PNG
    media_image1.png
    624
    619
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    214
    639
    media_image2.png
    Greyscale


Result 7 of SEQ ID NO: 1544.rag

    PNG
    media_image3.png
    618
    608
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    214
    659
    media_image4.png
    Greyscale


Result 1 of SEQ ID NO: 1634.rag

    PNG
    media_image5.png
    622
    636
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    273
    651
    media_image6.png
    Greyscale


Result 13 of SEQ ID NO: 1639.rag

    PNG
    media_image7.png
    618
    635
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    216
    647
    media_image8.png
    Greyscale


Regarding claim 20, WO ‘798 teaches humanized antibodies (paragraph 190).
Regarding claim 21, WO ‘798 teaches pharmaceutical composition comprising CHA.7.518.1.H4(S241P) and CPA.9.086 (paragraph 299).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-6, 7, 9, 12, 14, 16, 20, 21 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/033798 (hereinafter WO ‘798; IDS) and US2017/0320959 (hereinafter PGPub '959; PTO-892).
Regarding claims 1-5, 7, 12, 14, 16, 20, 21 and 37, teachings of WO ‘798 were discussed above in 102 section.
However, WO ‘798 does not teach heavy chain CH3 comprising the amino acid substitutions S354C, E356D, M358L, and T366W.
Regarding claims 6 and 9, PGPub '959 teaches that in some embodiments, the heterodimeric molecule contains S354C, T366W mutations in one of the two CH3 domains and Y349C, T366S, L368A, Y407V mutations in the other of the two CH3 domains (paragraph 272). PGPub '959 teaches that in some embodiments, the Fc region of a ICOSL-Fc variant fusion comprises one or more amino acid substitution E356D and M358L (paragraph 225). PGPub '959 teaches that in some embodiments, the Fc domain of one or both of the first and second stacked immunomodulatory Fc fusion polypeptide comprises modification (e.g., substitution) such that the interface of the Fc molecule is modified to facilitate and/or promote heterodimerization (paragraph 268).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO ‘798 and PGPub '959 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would use the amino acid substitutions taught by PGPub '959 to promote heterodimerization of the anti-PVRIG/anti-TIGIT bispecific antibody taught by WO ‘798. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-5, 7-8, 10-12, 14, 16, 20, 21 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/033798 (hereinafter WO ‘798; IDS), US20180344869 (hereinafter PGPub '869; PTO-892) and Schaefer et al (PNAS (2011), vol. 108, no. 27, 11187-11192; PTO-892).
Regarding claims 1-5, 7, 12, 14, 16, 20, 21 and 37, teachings of WO ‘798 were discussed above in 102 section.
However, WO ‘798 does not teach heavy chain comprising VH-CL-hinge-CH2-CH3 and light chain comprising VL-CH1.
Regarding claims 8, 10 and 11, PGPub '869 teaches (i) the crossover of the CH1 and the CL domains, which leads to domain crossover light chain with a VL-CH1 domain sequence and a domain crossover heavy chain fragment with a VH-CL domain sequence (or a full length antibody heavy chain with a VH-CL-hinge-CH2-CH3 domain sequence) (paragraph 166). PGPub '869 teaches that light chain of an antibody may be assigned to one of two types called kappa and lambda (paragraph 189). Schaefer et al 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO ‘798, PGPub '869 and Schaefer et al to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would utilize the crossover of the CH1 and the CL domains taught by PGPub '869 and Schaefer et al in order to prevent light chain mispairing. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-5, 7, 12, 14, 16, 20-21 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 13-15 of U.S. Patent No. 10751415 (hereinafter patent ‘415; PTO-892) in view of US 2017/0029504 (hereinafter PGPub '504; IDS).
Regarding claims 3, 4, 12, 16 and 37, patent ‘415 claims a composition comprising an antigen binding domain that binds to human TIGIT comprising a) variable heavy domain comprising SEQ ID NO: 160; and b) a variable light domain comprising SEQ ID NO: 165 (claims 1 and 13 of patent ‘415). SEQ ID NO: 160 of patent ‘415 is same amino acid sequence as SEQ ID NO: 1634 for VH of CPA.9.086 anti-TIGIT antibody of instant application (see SCORE for result 3 of SEQ ID NO: 1634.rai). SEQ ID NO: 165 of patent ‘415 is same amino acid sequence as SEQ ID NO: 1639 for VL of CPA.9.086 anti-TIGIT antibody of instant application (see SCORE for result 3 of SEQ ID NO: 1639.rai). 
Regarding claims 5 and 7, patent ‘415 claims a composition wherein said composition is an antibody comprising: a) a heavy chain comprising VH-CH1-hinge-CH2-CH3, wherein said VH comprises SEQ ID NO:160; and b) a light chain comprising VL-VC, wherein said VL comprising SEQ ID NO:165 and VC is either kappa or lambda (claims 2 and 14-15).
However, patent ‘415 does not teach VH and VL sequences of anti-PVRIG antibody.
Regarding claims 1, PGPub '504 teaches anti-PVRIG antibody (abstract and paragraph 010). PGPub '504 teaches anti-TIGIT antibody (10A7 clone; paragraph 115). PGPub '504 teaches the formation of bispecific antibody by “the exchange of IgG4 half-
Regarding claims 2, 4, 14 and 37, PGPub '504 teaches that anti-PVRIG antibody is CHA.7.518.1 (claim 19 of PGPub '504).
Regarding claim 20, PGPub '504 teaches humanized antibodies (paragraph 119-120).
Regarding claim 21, PGPub '504 teaches pharmaceutical composition comprising the antibodies of the invention (paragraph 293). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of patent ‘415 and PGPub '504 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would combine anti-TIGIT antibody CPA.9.086 taught by patent ‘415 and anti-PVRIG antibody CHA.7.518.1 taught by PGPub '504 to make bispecific antibody of instant application. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-5, 7, 12, 14, 16, 20, 21 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7 and 8 of U.S. Patent No. 10124061 (hereinafter patent ‘061; IDS) in view of US 2017/0029504 (hereinafter PGPub '504; IDS).
Regarding claims 3, 4, 12, 16 and 37, patent ‘061 claims a method of activating T-cells of a patient with cancer comprising administering an antigen binding domain that binds to human TIGIT (SEQ ID NO: 97) to said patient, wherein said antigen binding domain comprises: a) a variable heavy domain comprising SEQ ID NO:160; and b) a variable light domain comprising SEQ ID NO:165 (claim 1 of patent ‘061). SEQ ID NO: 160 of patent ‘061 is same amino acid sequence as SEQ ID NO: 1634 for VH of CPA.9.086 anti-TIGIT antibody of instant application (see SCORE for result 1 of SEQ ID NO: 1634.rai). SEQ ID NO: 165 of patent ‘061 is same amino acid sequence as SEQ ID NO: 1639 for VL of CPA.9.086 anti-TIGIT antibody of instant application (see SCORE for result 1 of SEQ ID NO: 1639.rai). 
Regarding claims 2, 4, 14, 16, and 37, patent ‘061 claims the method further comprising administering a second antibody that binds to a human checkpoint receptor protein, wherein said second antibody binds human PVRIG extracellular domain and wherein said second antibody comprises an antigen binding domain comprising a variable heavy domain comprising SEQ ID NO: 5 and a variable light comprising SEQ ID NO: 10 (claims 5, 7 and 8). SEQ ID NO: 5 of patent ‘061 is same amino acid sequence as SEQ ID NO: 1539 for VH of anti-PVRIG antibody CHA.7.518.1 of instant application (see SCORE for result 1 of SEQ ID NO: 1539.rai). SEQ ID NO: 10 of patent 
Regarding claims 5 and 7, patent ‘061 claims the method wherein said antigen binding domain is an antibody, and wherein said antibody comprises: a) a heavy chain comprising VH-CH1-hinge-CH2-CH3, wherein said VH comprises SEQ ID NO:160; and b) a light chain comprising VL-VC, wherein said VL comprising SEQ ID NO:165 and VC is either kappa or lambda (claim 2).
However, patent ‘061 does not claim a bispecific antibody with anti-PVRIG and anti-TIGIT antibody components.
Regarding claims 1, PGPub '504 teaches anti-PVRIG antibody (abstract and paragraph 010). PGPub '504 teaches anti-TIGIT antibody (10A7 clone; paragraph 115). PGPub '504 teaches the formation of bispecific antibody by “the exchange of IgG4 half-molecules (one heavy chain plus one light chain) between other IgG4 antibodies that effectively results in bispecific antibodies which are functionally monovalent (paragraph 181). 
Regarding claims 2, 4, 14 and 37, PGPub '504 teaches that anti-PVRIG antibody is CHA.7.518.1 (claim 19 of PGPub '504).
Regarding claim 20, PGPub '504 teaches humanized antibodies (paragraph 119-120).
Regarding claim 21, PGPub '504 teaches pharmaceutical composition comprising the antibodies of the invention (paragraph 293). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of patent ‘061 and PGPub '504 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-5, 7, 12, 14, 16, 20, 21 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10213505 (hereinafter patent ‘505; IDS) in view of WO 2018/033798 (hereinafter WO ‘798; IDS).
Regarding claims 2, 4, 14, 16, and 37, patent ‘505 claims a composition comprising an anti-PVRIG antibody, wherein said antibody comprises i) a heavy chain comprising SEQ ID NO: 9 and ii) a light chain comprising SEQ ID NO: 14 (claim 1 of patent ‘505). SEQ ID NO: 9 of patent ‘505 is same amino acid sequence as SEQ ID NO: 1539 for VH of anti-PVRIG antibody CHA.7.518.1 of instant application (see SCORE for result 12 of SEQ ID NO: 1539.rai). SEQ ID NO: 14 of patent ‘505 is same amino acid 
However, patent ‘505 does not teach anti-TIGIT antibody.
Regarding claims 1-5, 7, 12, 14, 16, 20, 21 and 37, teachings of WO ‘798 were discussed above in 102 section.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of patent ‘505 and WO ‘798 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would combine anti-PVRIG antibody CHA.7.518.1 taught by patent ‘505 and anti-TIGIT antibody CPA.9.086 and a bispecific antibody taught by WO ‘798 to make bispecific antibody of instant application. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-5, 7, 12, 14, 16, 20, 21 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No.  in view of WO 2018/033798 (hereinafter WO ‘798; IDS).
Regarding claims 2, 4, 14, 16, and 37, patent ‘408 claims a composition comprising an anti-PVRIG antibody wherein said antibody comprises i) the VH-CDR1-3 from SEQ ID NO: 1434 and ii) the VH-CDR1-3 from SEQ ID NO: 1453 (claims 1-2 of patent ‘408). SEQ ID NO: 1434 of patent ‘408 is same amino acid sequence as SEQ ID NO: 1539 for VH of anti-PVRIG antibody CHA.7.518.1 of instant application (see SCORE for result 5 of SEQ ID NO: 1539.rai). SEQ ID NO: 1453 of patent ‘408 is same amino acid sequence as SEQ ID NO: 1544 for VL of anti-PVRIG antibody CHA.7.518.1 of instant application (see SCORE for result 5 of SEQ ID NO: 1544.rai).
However, patent ‘408 does not teach anti-TIGIT antibody CPA.9.086.
Regarding claims 1-5, 7, 12, 14, 16, 20, 21 and 37, teachings of WO ‘798 were discussed above in 102 section.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of patent ‘408 and WO ‘798 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would combine anti-PVRIG antibody CHA.7.518.1 taught by patent ‘408 and anti-TIGIT antibody CPA.9.086 and a bispecific antibody taught by WO ‘798 to make bispecific antibody of instant application. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .



Claims 1-5, 7, 12, 14, 16, 20, 21 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9714289 (hereinafter patent ‘289; IDS) in view of WO 2018/033798 (hereinafter WO ‘798; IDS).
Regarding claims 2, 4, 14, 16, and 37, patent ‘289 claims a method of activating T-cells of a patient with cancer comprising administering an anti-PVRIG antibody to said patient, wherein said antibody comprises: i) the vhCDR1, vhCDR2, and vhCDR3 from SEQ ID NO:1434 and ii) the vlCDR1, vlCDR2, and vlCDR3 from SEQ ID NO:1453, wherein a subset of said T-cells of said patient are activated (claim 1 of patent ‘289). SEQ ID NO: 1434 of patent ‘289 is same amino acid sequence as SEQ ID NO: 1539 for VH of anti-PVRIG antibody CHA.7.518.1 of instant application (see SCORE for result 10 of SEQ ID NO: 1539.rai). SEQ ID NO: 1453 of patent ‘289 is same amino acid sequence as SEQ ID NO: 1544 for VL of anti-PVRIG antibody CHA.7.518.1 of instant application (see SCORE for result 10 of SEQ ID NO: 1544.rai). 
However, patent ‘289 does not teach anti-TIGIT antibody CPA.9.086.
Regarding claims 1-5, 7, 12, 14, 16, 20, 21 and 37, teachings of WO ‘798 were discussed above in 102 section.

	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-5, 7, 12, 14, 16, 20, 21 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10351625 (hereinafter patent ‘625; IDS) in view of WO 2018/033798 (hereinafter WO ‘798; IDS).
Regarding claims 2, 4, 14, 16, and 37, patent ‘625 claims a method of activating T-cells of a patient with cancer comprising administering an anti-PD-1 antibody and an anti-PVRIG antibody to said patient, wherein said anti-PVRIG antibody comprises: i) a heavy chain variable domain comprising the vhCDR1, vhCDR2, and vhCDR3 from SEQ 
However, patent ‘625 does not teach anti-TIGIT antibody CPA.9.086.
Regarding claims 1-5, 7, 12, 14, 16, 20, 21 and 37, teachings of WO ‘798 were discussed above in 102 section.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of patent ‘625 and WO ‘798 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would combine anti-PVRIG antibody CHA.7.518.1 taught by patent ‘625 and anti-TIGIT antibody CPA.9.086 and a bispecific antibody taught by WO ‘798 to make bispecific antibody of instant application. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-5, 7, 12, 14, 16, 20, 21 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 15/277980 (hereinafter application ‘980; US2017/0029504; IDS) in view of WO 2018/033798 (hereinafter WO ‘798; IDS).
This is a provisional nonstatutory double patenting rejection.
Regarding claims 2, 4, 14, 16, and 37, application ‘980 claims a method of activating T-cells of a patient with cancer comprising administering an anti-PVRIG antibody to said patient, wherein said antibody comprises: i) the vhCDR1, vhCDR2, and vhCDR3 from SEQ ID NO:1434 and ii) the vlCDR1, vlCDR2, and vlCDR3 from SEQ ID NO:1453, wherein said CDRs comprise from 0 to 4 substitutions and wherein no individual CDR comprises more than 1 substitution, and wherein the VH-CDR3 and VL-CDR3 comprise no substitutions, and wherein a subset of said T-cells of said patient are activated (claim 23 of application ‘980). SEQ ID NO: 1434 of application ‘980 is same amino acid sequence as SEQ ID NO: 1539 for VH of anti-PVRIG antibody CHA.7.518.1 of instant application (see SCORE for result 2 of SEQ ID NO: 1539.rapbm). SEQ ID NO: 1453 of application ‘980 is same amino acid sequence as SEQ ID NO: 1544 for VL of anti-PVRIG antibody CHA.7.518.1 of instant application (see SCORE for result 2 of SEQ ID NO: 1544.rapbm). 
However, application ‘980 does not teach anti-TIGIT antibody CPA.9.086.

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of application ‘980 and WO ‘798 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would combine anti-PVRIG antibody CHA.7.518.1 taught by application ‘980 and anti-TIGIT antibody CPA.9.086 and a bispecific antibody taught by WO ‘798 to make bispecific antibody of instant application. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-5, 7, 12, 14, 16, 20, 21 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/748695 (hereinafter application ‘695; US2020/0148769; PTO-892) in view of WO 2018/033798 (hereinafter WO ‘798; IDS).
This is a provisional nonstatutory double patenting rejection.

However, application ‘695 does not teach anti-TIGIT antibody CPA.9.086.
Regarding claims 1-5, 7, 12, 14, 16, 20, 21 and 37, teachings of WO ‘798 were discussed above in 102 section.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of application ‘695 and WO ‘798 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would combine anti-PVRIG antibody CHA.7.518.1 taught by application ‘695 and anti-TIGIT antibody CPA.9.086 and a bispecific antibody taught by WO ‘798 to make bispecific antibody of instant application. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-4, 12, 14, 16, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 71-72 of copending Application No. 15/996369 (hereinafter application ‘369; US2019/0010246; IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claims 1-4, 12, 14, 16, and 37, Application ‘369 claims a method of treating cancer in a patient comprising administering a double combination therapy comprising an anti-TIGIT and an anti-PVRIG antibody wherein said anti-PVRIG antibody is CHA.7.518.1.H4(S241P) and said anti-TIGIT antibody is CPA.9.086.H4(S241P) (claims 71 and 72 of application ‘369).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined anti-PVRIG and anti-TIGIT antibodies into a bispecific antibody format to arrive at the claim invention. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/Brad Duffy/Primary Examiner, Art Unit 1643